Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          10-JUL-2018
                                                          08:03 AM
                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   DIANE CERVELLI and TAEKO BUFFORD,
                    Respondent/Plaintiffs-Appellees,

                                  vs.

     ALOHA BED & BREAKFAST, a Hawai#i sole proprietorship,
                 Petitioner/Defendant-Appellant,

                                  and

        WILLIAM D. HOSHIJO, as Executive Director of the
                 Hawai#i Civil Rights Commission,
            Respondent/Plaintiff-Intervenor-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 11-1-3103)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Aloha Bed & Breakfast’s

application for writ of certiorari filed on May 18, 2018, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, July 10, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson